            Case 3:18-cv-02139-JR       Document 1      Filed 12/13/18     Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



DANIEL Z. CROWE; LAWRENCE K. PETERSON;                                3:18-cv-02139
and OREGON CIVIL LIBERTIES ATTORNEYS, an                    Case No. __________________
Oregon Nonprofit Corporation,

       Plaintiffs,                                          CIVIL RIGHTS COMPLAINT
                                                            FOR INJUNCTIVE AND
                v.                                          DECLARATORY RELIEF AND
                                                            DAMAGES
OREGON STATE BAR, a Public Corporation;
OREGON STATE BAR BOARD OF GOVERNORS;                        42 U.S.C. § 1983 (Freedom of Speech)
VANESSA NORDYKE, President of the Oregon                    42 U.S.C. § 1983 (Freedom of
State Bar Board of Governors; CHRISTINE                     Association)
CONSTANTINO, President-elect of the Oregon State            42 U.S.C. § 1988 (Attorney Fees)
Bar Board of Governors; HELEN HIERSCHBIEL,
Chief Executive Officer of the Oregon State Bar;
KEITH PALEVSKY, Director of Finance and
Operations of the Oregon State Bar; AMBER
HOLLISTER, General Counsel for the Oregon State
Bar,

       Defendants.




       1.       This civil rights lawsuit seeks to protect the First and Fourteenth Amendment

rights of Oregon attorneys who have been forced to join the Oregon State Bar (“OSB”) and to

pay for political advocacy by the OSB that they do not wish to support.

       2.       The State of Oregon requires attorneys to join and pay fees to a bar association,

the Oregon State Bar (“OSB”), to be allowed to practice law in the state. ORS 9.160, 9.191.




COMPLAINT – Page 1
            Case 3:18-cv-02139-JR       Document 1      Filed 12/13/18      Page 2 of 16




       3.       Under U.S. Supreme Court precedent, a mandatory bar association such as the

OSB must implement safeguards to ensure that members’ dues are used only for the narrow

purpose of improving the quality of legal services through the regulation of attorneys – not for

political advocacy. See Keller v. State Bar of Cal., 496 U.S. 1 (1990).

       4.       Supreme Court precedent also requires a mandatory association such as the OSB

to fund its political advocacy with money paid by people who affirmatively consented to having

their money used for that purpose. See Janus v. Am. Fed’n of State, Cnty., & Mun. Emps.,

Council 31, 138 S. Ct. 2448, 2486 (2018).

       5.       The OSB, however, has not implemented procedures to ensure that members’

mandatory fees are not used for political advocacy, and it has used mandatory fees to fund

political speech without obtaining members’ affirmative consent in advance.

       6.       For example, the OSB used mandatory member fees to publish statements in the

April 2018 issue of its Bar Bulletin that criticized President Donald Trump. Plaintiffs Daniel

Crowe and Lawrence Peterson, who are Oregon attorneys, would not have chosen to fund that

criticism but had no opportunity to prevent their mandatory dues from being used to pay for it.

       7.       In addition, Oregon’s statute requiring attorneys to become OSB members is

unconstitutional because it violates attorneys’ First Amendment right to freedom of association

and is not necessary to ensure the quality of legal services and regulate attorneys.

       8.       This lawsuit therefore asks this Court to declare Oregon’s mandatory bar

membership unconstitutional, or to order Defendants to adopt procedures to prevent members’

mandatory fees from being used for political speech and other activities unrelated to improving

the quality of legal services and regulating attorneys without the members’ affirmative consent.




COMPLAINT – Page 2
            Case 3:18-cv-02139-JR        Document 1      Filed 12/13/18     Page 3 of 16




                                  JURISDICTION AND VENUE

       9.       This action is brought under 42 U.S.C. §§ 1983 and 1988.

       10.      This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§§ 1331 and 1343.

       11.      This Court has authority to grant declaratory and other relief under 28 U.S.C. §§

2201 and 2202.

       12.      Venue is appropriate under 28 U.S.C. § 1391 and LR 3-2 because a substantial

part of the events giving rise to the claim occurred in this District, and because Defendants

operate or do business in this judicial District.

       13.      Divisional venue lies with the Portland Division as a substantial part of the events

giving rise to the claim occurred within the Portland Division, Plaintiff Peterson resides in the

Portland Division, and Plaintiff Oregon Civil Liberties Attorneys has its principal place of

business in the Portland Division.

                                              PARTIES

       14.      Plaintiff Daniel Z. Crowe is a citizen of the United States and resides in Marion

County, Mt. Angel, Oregon. Plaintiff Crowe is a duly licensed attorney under the laws of Oregon

and is a member of OSB because membership is a mandatory prerequisite to practice law in the

State of Oregon under ORS 9.160.

       15.      Plaintiff Crowe has paid annual dues to the OSB since approximately 2014.

       16.      Plaintiff Lawrence K. Peterson is a citizen of the United States and resides in

Clackamas County, Lake Oswego, Oregon. Plaintiff Peterson is a duly licensed attorney under

the laws of Oregon and is a member of OSB because membership is a mandatory prerequisite to

practice law in the State of Oregon under ORS 9.160.




COMPLAINT – Page 3
         Case 3:18-cv-02139-JR         Document 1      Filed 12/13/18     Page 4 of 16




       17.     Plaintiff Peterson has paid annual dues to the OSB since 1984.

       18.     Plaintiff Oregon Civil Liberties Attorneys ( “ORCLA”) is a domestic nonprofit

corporation with its principal place of business in Clackamas County, Lake Oswego, Oregon. All

members of ORCLA are citizens of the United States, duly licensed attorneys under the laws of

Oregon, and members of OSB because membership is a mandatory prerequisite to practice law

in the State of Oregon pursuant to ORS 9.160.

       19.     Defendant Oregon State Bar is a public corporation established under ORS 9.010.

       20.     Defendant Oregon State Bar Board of Governors (the “Board”) is charged with

the executive functions of OSB and with “direct[ing] its power to the advancement of the science

of jurisprudence and the improvement of the administration of justice.” ORS 9.080(1). The

Board has authority to “adopt, alter, amend and repeal bylaws and to adopt new bylaws

containing provisions for the regulation and management of the affairs of the state bar not

inconsistent with law.” Id. The Board governs OSB, determines the general policies of OSB,

approves OSB’s annual budget, and appoints OSB’s Executive Director. The Board is a final

policy maker regarding how OSB functions.

       21.     Defendant Vanessa Nordyke is President of the Board and, in that position, is

responsible for creating and implementing procedural safeguards required to ensure member

dues are used only for “chargeable” activities—meaning only those germane to improving the

quality of legal services through the regulation of attorneys. Defendant Nordyke also participates

in determining OSB positions on legislation and ballot measures as a member of both the Board

and OSB’s Legislative Committee. Defendant Nordyke is responsible for enforcing the laws

requiring membership and funding of OSB as a prerequisite to practicing law in the State of




COMPLAINT – Page 4
          Case 3:18-cv-02139-JR         Document 1       Filed 12/13/18       Page 5 of 16




Oregon. Defendant Nordyke is implementing and enforcing the unconstitutional practices and

policies complained of in this action, acting under the color of state law.

       22.     Defendant Christine Constantino is President-elect of the Board and a member of

the OSB’s Budget and Finance Committee. The Budget and Finance Committee is tasked with

overseeing the Board’s financial operations, making recommendations to the Board regarding

annual budgets and assessments, managing OSB’s reserves and investments, receiving biennial

audits, and providing guidance on long-range forecasts, operating expenses and capital

purchases. Defendant Constantino is implementing and enforcing the unconstitutional practices

and policies complained of in this action, acting under the color of state law.

       23.     Defendant Helen Hierschbiel is the Chief Executive Officer and Chief Executive

Director of OSB. In that position, appointed by and acting under the supervision of the Board,

Defendant Hierschbiel implements, administers, and supervises OSB’s operation and program

activities, managing a staff of approximately 90 individuals and an $11 million annual budget.

Defendant Hierschbiel is implementing and enforcing the unconstitutional practices and policies

complained of in this action, acting under the color of state law.

       24.     Defendant Keith Palevsky is OSB’s Director of Finance and Operations and a

member of OSB’s Budget and Finance Committee. Defendant Palevsky is implementing and

enforcing the unconstitutional practices and policies complained of in this action, acting under

the color of state law.

       25.     Defendant Amber Hollister is OSB’s General Counsel and, in that position, is

responsible for providing legal advice to the OSB and the Board. Defendant Hollister is

implementing and enforcing the unconstitutional practices and policies complained of in this

action, acting under the color of state law.




COMPLAINT – Page 5
         Case 3:18-cv-02139-JR         Document 1       Filed 12/13/18     Page 6 of 16




                                             FACTS

OSB’s Mandatory Membership and Fee Collection

       26.     Oregon law compels every attorney licensed in Oregon to join OSB in order to

earn a living practicing law in the state. ORS 9.160.

       27.     Oregon law authorizes OSB to charge annual membership fees to its mandatory

members. ORS 9.191.

       28.     As Oregon attorneys, Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s

members, are compelled to join OSB and to pay membership fees to Defendants as a condition

of engaging in their profession. ORS 9.160, 9.191.

       29.     Defendants enforce laws requiring membership in and funding of OSB as a

prerequisite to practicing law in the State of Oregon. ORS 9.160, 9.191.

       30.     Defendants act under color of state law when collecting, disbursing, and spending

mandatory dues.

OSB’s Disbursement of Mandatory Fees

       31.     The OSB places the mandatory fees it collects into three separate funds: (1) a

general fund, which provides funding for mandatory and discretionary services for members and

the public; (2) a client security fund, which awards money to clients of Oregon attorneys who

have lost money or property due to misappropriation or embezzlement by their lawyers; and (3) a

diversity and inclusion department.

       32.     In 2018, OSB disbursed mandatory fees in the following manner: client security

fund (2%); diversity and inclusion (8%); loan repayment assistance program (2%); disciplinary

counsel and client assistance office (34%); other regulatory programs: governance, general

counsel, new lawyer monitoring (19%); and other bar programs and services (35%).




COMPLAINT – Page 6
          Case 3:18-cv-02139-JR         Document 1        Filed 12/13/18     Page 7 of 16




       33.     In 2019, OSB has proposed to disburse mandatory fees in the following manner:

client security fund (2%); diversity and inclusion (8%); loan repayment assistance program (2%);

disciplinary counsel and client assistance office (34%); other regulatory programs: governance,

general counsel, new lawyer monitoring (19%); and other bar programs and services (35%).

       34.     Although OSB publishes this general information about its allocation of

membership fees, it does not publish information about whether or how it determines whether a

given allocation of funds was for purposes germane to improving the quality of legal services

and regulating attorneys.

OSB’s Use of Mandatory Fees for Legislative and Policy Advocacy

       35.     OSB uses mandatory member fees to engage in legislative and policy advocacy in

accordance with “Legislative Policy Guidelines” that were approved by the Board.

       36.     OSB’s Legislative Policy Guidelines state: “OSB’s legislative or policy activities

shall be limited to those reasonably related to any of the following subjects: regulating and

disciplining lawyers; improving the function of the courts, including issues of judicial

independence, fairness, efficacy and efficiency; making legal services available to society;

regulating lawyer trust accounts; the education, ethics, competence, integrity and regulation of

the legal profession; providing law improvement assistance to elected and appointed government

officials; issues involving the structure and organization of federal, state and local courts in or

affecting Oregon, issues involving rules of practice, procedure and evidence in federal, state or

local court in or affecting Oregon; or issues involving the duties and functions of judges and

lawyers in federal, state and local courts in or affecting Oregon.”

       37.     OSB’s Legislative Policy Guidelines do not distinguish between germane and

non-germane activities.




COMPLAINT – Page 7
           Case 3:18-cv-02139-JR       Document 1       Filed 12/13/18     Page 8 of 16




         38.   OSB’s Legislative Policy Guidelines do not articulate what, if any, tests or

procedures are in place to ensure OSB’s classification of expenditures as germane is proper.

         39.   OSB’s legislative and policy activities include political speech.

         40.   Through its legislative and policy activities, OSB expends member dues for

political and ideological activities that are not germane to OSB’s purpose.

The April 2018 Bar Bulletin

         41.   The OSB uses member dues to publish a periodical called the Bar Bulletin.

         42.   The April 2018 issue of the Bar Bulletin included, on opposing pages, two

statements on alleged “white nationalism,” one of which specifically criticized President Donald

Trump.

         43.   A true and accurate copy of these two statements is attached as Exhibit A and

incorporated herein by reference.

         44.   These statements constituted political speech.

         45.   Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, had no

opportunity in advance to prevent their mandatory member dues from being used to publish the

April 2018 Bar Bulletin statements.

         46.   Plaintiffs Crowe and Peterson learned of OSB’s publication of these statements

when they received the Bar Bulletin by mail in April 2018.

         47.   Plaintiffs Crowe and Peterson disagree with the statements’ allegations against,

and explicit and implicit criticism of, President Trump.

         48.   If given a choice, Plaintiffs Crowe and Peterson would not have voluntarily paid

for publication of the statements.




COMPLAINT – Page 8
         Case 3:18-cv-02139-JR          Document 1      Filed 12/13/18     Page 9 of 16




       49.      On April 25, 2018, Plaintiff Peterson contacted Defendant Hierschbiel to inform

OSB of his objections to the use of bar fees to publish the statements, and he requested a refund

of his annual membership fees.

       50.      On April 26, 2018 Plaintiff Crowe contacted Defendant Hierschbiel to inform

OSB of his objections to the use of bar dues to publish the statements, and he requested a refund

of his annual membership fees.

       51.      In response to their objections, Plaintiffs Crowe and Peterson each received a

partial dues refund from OSB in the amount of $1.15 ($1.12 plus statutory interest from the date

bar fees were due).

       52.      Other OSB members also objected to the statements in the April 2018 Bar

Bulletin and then received partial dues refunds.

       53.      OSB has not informed Plaintiffs of how it calculated the amounts of these partial

dues refunds.

Plaintiffs’ Injuries

       54.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, do not wish to

have their OSB membership dues used to fund OSB’s legislative and policy advocacy and, if

given a choice, would not fund that activity.

       55.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, did not wish to

have their OSB membership dues used to publish the two statements in the April 2018 Bar

Bulletin and, if given a choice, would not have funded the statements’ publication.

       56.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, do not wish to

have their OSB membership dues used for any other political speech or activity and, if given a

choice, would not fund any political speech or activity by OSB.




COMPLAINT – Page 9
         Case 3:18-cv-02139-JR          Document 1     Filed 12/13/18     Page 10 of 16




        57.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, object to being

required to be members of OSB to be allowed to practice law in Oregon.

        58.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, object to being

required to pay dues or fees to OSB to be allowed to practice law in Oregon.

        59.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members, have suffered

irreparable harm from being required to join and pay dues to OSB as a condition of practicing

law in Oregon.

        60.      Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s members will suffer

irreparable harm if the State of Oregon continues to require them to be members of, and pay dues

to, OSB as a condition of practicing law in Oregon.

                                   FIRST CLAIM FOR RELIEF
                                (Compelled Speech and Association)
                                (First and Fourteenth Amendments)

        61.      The allegations contained in the preceding paragraphs are incorporated by

reference as if fully set forth here.

        62.      Mandatory bar fees inherently impinge on the First Amendment rights of freedom

of association and freedom of speech.

        63.      To limit mandatory fees’ impingement on First Amendment rights, the Supreme

Court has required bar associations such as OSB to use mandatory fees only for activities

germane to improving the quality of legal services. See Keller, 496 U.S. at 14.

        64.      To protect the rights of OSB members and ensure mandatory member fees are

utilized only for chargeable expenditures, Keller requires the OSB to institute safeguards that

provide, at a minimum: (a) notice to members, including an adequate explanation of the basis for

the dues and calculations of all non-chargeable activities, verified by an independent auditor; (b)




COMPLAINT – Page 10
         Case 3:18-cv-02139-JR         Document 1        Filed 12/13/18    Page 11 of 16




a reasonably prompt decision by an impartial decision maker if a member objects to the way his

or her mandatory dues are being spent; and (c) an escrow for the amounts reasonably in dispute

while such objections are pending. Keller, 496 U.S. at 14.

       65.     Refunding mandatory fees after a member’s objection is resolved is insufficient to

protect members’ First Amendment rights. A remedy that merely offers dissenters the possibility

of a refund does not avoid the risk that dissenters’ funds may be used temporarily for an

improper purpose.

       66.     OSB does not provide Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s

members, an adequate explanation for the basis of their mandatory dues.

       67.     OSB does not afford Plaintiffs Crowe and Peterson, and Plaintiff ORCLA’s

members, any constitutionally adequate procedure to dispute the way their dues are spent.

       68.     OSB has taken the position that it may use member dues for non-chargeable

activities as long as it refunds a portion of dues back to members who object to the non-

chargeable activity.

       69.     As a result of its insufficient safeguards and procedures, OSB has used mandatory

member dues for non-chargeable activities, including political speech, without receiving

members’ affirmative consent, both through its publication of the April 2018 Bar Bulletin and

through its legislative and policy advocacy generally.

       70.     By failing to provide the minimum safeguards required by the First and

Fourteenth Amendments before collecting and expending mandatory member dues, Defendants

maintain and enforce a set of laws, practices, procedures and policies that deprive Plaintiffs of

their First and Fourteenth Amendment rights.




COMPLAINT – Page 11
         Case 3:18-cv-02139-JR          Document 1       Filed 12/13/18      Page 12 of 16




        71.     This deprivation of constitutional rights is causing Plaintiffs to suffer irreparable

injury for which there is no adequate remedy at law. Unless enjoined by this Court, Plaintiffs will

continue to suffer irreparable harm.

        72.     Plaintiffs are entitled to declaratory and injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional laws, practices, procedures and

policies, and are entitled to an award of attorney fees. See 28 U.S.C. §§ 2201, 2202; 42 U.S.C. §§

1983, 1988.

                                  SECOND CLAIM FOR RELIEF
                                  (Right to Affirmatively Consent)
                                (First and Fourteenth Amendments)

        73.     The allegations contained in the preceding paragraphs are incorporated by

reference as if fully set forth here.

        74.     Under the First and Fourteenth Amendments, a manatory bar association may not

use a member’s mandatory dues or fees to engage in political activities or other activities not

germane to the bar association’s purpose of improving the quality of legal services through the

regulation of attorneys unless the member affirmatively consents to having his or her dues or

fees used for that purpose.

        75.     To protect members’ First Amendment rights, a mandatory bar association such

as OSB must create an “opt-in” system for members to pay for the bar association’s non-

germane speech and activities; it cannot require members to opt out to avoid paying for non-

germane activities. See Janus, 138 S. Ct. at 2486.

        76.     The OSB has used mandatory member fees for non-chargeable activities,

including political speech, without receiving members’ affirmative consent, both through its




COMPLAINT – Page 12
         Case 3:18-cv-02139-JR           Document 1      Filed 12/13/18     Page 13 of 16




publication of the April 2018 Bar Bulletin and through its legislative and policy advocacy

generally.

        77.     OSB maintains and enforces a set of laws, practices, procedures, and policies that

are not adequate to ensure that mandatory member fees will not be used for non-chargeable

activities, including political speech, without members’ affirmative consent.

        78.     Accordingly, Defendants are maintaining and actively enforcing a set of laws,

practices, procedures and policies that deprive Plaintiffs of their rights of free speech and free

association, in violation of the First and Fourteenth Amendments.

        79.     Plaintiffs are entitled to declaratory and injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional laws, practices, procedures and

policies, and are entitled to an award of attorney fees. See 28 U.S.C. §§ 2201, 2202; 42 U.S.C.

§§ 1983, 1988.

                                   THIRD CLAIM FOR RELIEF
                                      (Compelled Membership)
                                (First and Fourteenth Amendments)

        80.     The allegations contained in the preceding paragraphs are incorporated by

reference as if fully set forth here.

        81.     The First and Fourteenth Amendments protect not only the freedom to associate,

but also the freedom not to associate.

        82.     The First and Fourteenth Amendments protect the freedom to avoid subsidizing

group speech with which an individual disagrees.

        83.     By its very nature, the OSB, as a mandatory bar association, violates these rights.




COMPLAINT – Page 13
         Case 3:18-cv-02139-JR         Document 1        Filed 12/13/18     Page 14 of 16




       84.     Mandatory associations are permissible only when they serve a compelling state

interest that cannot be achieved through means significantly less restrictive of associational

freedoms.

       85.     The only state interest possibly served by a mandatory bar association is

improvement of the quality of legal services through the regulation of attorneys.

       86.     The state can readily use means that are significantly less restrictive of

associational freedoms to improve the quality of legal services through the regulation of

attorneys.

       87.     This is evidenced by the 18 states that regulate the legal profession without

requiring attorneys to join and pay a bar association.

       88.     By failing to utilize means significantly less restrictive of associational freedoms

than a mandatory association, Defendants maintain and actively enforce a set of laws, practices,

procedures and policies that deprive Plaintiffs of their rights of free speech and free association,

in violation of the First and Fourteenth Amendments.

       89.     Plaintiffs are entitled to declaratory and injunctive relief against continued

enforcement and maintenance of Defendants’ unconstitutional laws, practices, procedures and

policies, and are entitled to an award of attorney fees. See 28 U.S.C. §§ 2201, 2202; 42 U.S.C.

§§ 1983, 1988.

                                    REQUEST FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’ favor and:

       A. Declare that Plaintiffs’ rights to freedom of speech and association under the First and

Fourteenth Amendments are violated by Defendants’ failure to implement the minimum

safeguards required by Keller v. State Bar of California;




COMPLAINT – Page 14
         Case 3:18-cv-02139-JR         Document 1       Filed 12/13/18     Page 15 of 16




       B. Declare that Defendants may not use the mandatory fees of OSB members, including

Plaintiffs, for non-chargeable activities unless the members have affirmatively consented to

having their dues used for those purposes, as required by Janus v. AFSCME;

       C. In the alternative, declare that Defendants violate Plaintiffs’ rights to freedom of

speech and association under the First and Fourteenth Amendments by enforcing Oregon statutes

that make membership in OSB a prerequisite to practicing law in Oregon and by imposing

mandatory dues as a condition of membership;

       D. Preliminarily and permanently enjoin Defendants and all persons in active concert or

participation with them from enforcing ORS 9.160, which mandates membership in the Oregon

State Bar, and ORS 9.191, which requires payment of membership fees to the Oregon State Bar.

       E. Award Plaintiffs Crowe and Peterson damages in the amount of all dues they have

paid to the Oregon State Bar within the applicable limitations period, plus interest;

       F. Award Plaintiffs their costs, attorneys’ fees, and other expenses in accordance with

law, including 42 U.S.C. § 1988; and

       G. Order such additional relief as may be just and proper.

Dated this 13th day of December, 2018.

                              DANIEL Z. CROWE, LAWRENCE K. PETERSON, and
                              OREGON CIVIL LIBERTIES ATTORNEYS

                              By: /s/ Luke D. Miller______________
                              Luke D. Miller, OSB No. 175051
                              Military Disability Lawyer, LLC.
                              1567 Edgewater St. NW
                              PMB 43
                              Salem, OR 97304
                              Telephone: (800) 392-5682
                              Fax: (503) 779-1091
                              luke@militarydisabilitylawyer.com




COMPLAINT – Page 15
      Case 3:18-cv-02139-JR   Document 1         Filed 12/13/18   Page 16 of 16




                      Jacob Huebert (pro hac vice motion pending)
                      Aditya Dynar (pro hac vice motion pending)
                      Goldwater Institute
                      Scharf-Norton Center for Constitutional Litigation
                      500 E. Coronado Rd.
                      Phoenix, AZ 85004
                      Telephone: (602) 462-5000
                      Fax: (602) 256-7045
                      litigation@goldwaterinstitute.org

                      Attorneys for Plaintiffs




COMPLAINT – Page 16
